                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

JULIO CIRIACO,                                               Case No. 1:19-cv-815
      Plaintiff,                                             McFarland, J.
                                                             Litkovitz, M.J.

       vs.

VERIZON WIRELESS, et al.,                                    ORDER
     Defendants.

        A follow-up telephone status conference was held in this matter on March 30, 2020.

 By agreement of the parties, and with the Court’s approval, all deadlines in this matter are

 hereby STAYED for ninety (90) days in light of the exigent circumstances created by the

 COVID-19 virus. The parties shall submit a joint status report to the Court at the end of the

 90-day period.

        IT IS SO ORDERED.

Date: March 30, 2020                                 s/ Karen L. Litkovitz
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge
